department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a tl-n-265-99 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject accuracy-related_penalty -- corporate application_for tentative refund this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer date year year year dollar_figure dollar_figuredollar_figure dollar_figuredollar_figuredollar_figure dollar_figuredollar_figuredollar_figuredollar_figure issue s whether a corporate application_for tentative refund form is a return for purposes of determining an underpayment under sec_1_6664-2 in applying the sec_6662 accuracy-related_penalty conclusion a corporate application_for tentative refund form is not a return for purposes of determining the amount of tax shown by the taxpayer on his return under sec_1_6664-2 and thus is not a return for determining an underpayment under sec_1_6664-2 in applying the accuracy-related_penalty any amount refunded as a result of the filing of this form would constitute a rebate to be included under sec_1_6664-2 in the calculation of an underpayment for purposes of the accuracy-related_penalty facts on date taxpayer filed a corporation application_for tentative refund form as a result of a net_operating_loss nol incurred for year the form_1139 was adjusted for a previously filed form_1139 and previously filed but unprocessed claims for refund as a result of the year nol general business tax_credits were released to be carried back to earlier years the examining officer claims that at the time the form_1139 was filed on date taxpayer was aware of the correct general business_tax_credit available to be carried forward from prior years that were settled subsequent to the filing of the previously filed form_1139 but prior to the filing of the date form_1139 thus the examining officer contends that taxpayer is liable for the accuracy-related_penalty attributable to negligence under sec_6662 because taxpayer should have taken the prior year settlements into account in computing the tentative refund and was negligent to the extent that it did not correct the form_1139 for the correct general business_tax_credit carryforwards to year and year the examining officer computed the negligence_penalty under sec_6662 on the excess general business credits claimed on the form_1139 in so doing the examining officer determined the negligence_penalty as if the date form_1139 was the original return because the examining officer computed the penalty as if the negligence was attributable to the preparation of the original returns and did not allow taxpayer an offset to the negligence_penalty computation for any carryforwards not adjusted for on the form_1139 that are in taxpayer’s favor the examiner determined a penalty of dollar_figuredollar_figurefor year and dollar_figuredollar_figuredollar_figuredollar_figurefor year although taxpayer only received a refund of dollar_figurefor year and dollar_figuredollar_figuredollar_figurefor year law and analysis for returns due after date determined without regard to extensions sec_6662 imposes an accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if such portion is attributable to one or more types of proscribed conduct eg negligence or substantial_understatement_of_income_tax sec_1_6662-2 in the case of income taxes imposed under subtitle a an underpayment for purposes of sec_6662 means the amount by which any income_tax imposed under subtitle a exceeds the sum of the amount shown as tax by the taxpayer on his return plus amounts not so shown previously assessed or collected without assessment over the amount of rebates made the term rebate means so much of an abatement credit refund or other repayment as was made on the ground that the tax imposed was less than the excess of the sum of the amount shown as the tax by the taxpayer on his return plus amounts not so shown previously assessed or collected without assessment over rebates previously made sec_6012 requires every corporation subject_to taxation under subtitle a to make a return with respect to income taxes sec_1_6012-2 requires with certain exceptions not applicable here that every corporation subject_to taxation under subtitle a of the code shall make a return of income regardless of whether it has taxable_income or regardless of the amount of its gross_income sec_1_6012-2 provides that t he return required of a corporation under this section shall be made on form_1120 sec_1_6011-1 provides that every person who is subject_to income_tax must file a return on the form prescribed by the irs the return must be fully and accurately prepared in accordance with the forms instructions or regulations which pertain to the return or it will not be accepted sec_1_6011-1 in lieu of filing an amended_return to obtain a credit or refund of an overpayment_of_tax resulting from the carryback of a net_operating_loss a business_credit or a capital_loss a taxpayer may file an application under sec_6411 for a tentative_carryback_adjustment of the taxes for taxable years prior to the taxable_year of the net operating or capital_loss or the unused_credit which are affected by the carryback sec_1_6411-1 sec_1_6411-1 provides that the application_for a tentative carryback shall be filed in the case of a corporation on form_1139 and in the case of taxpayers other than corporations on form_1045 the application form or form must be filed on or after the date on which the return is filed for the year of the net_operating_loss net_capital_loss or unused business_credit resulting in the carryback and within_12_months after the close of that year sec_1_6411-1 an application_for a tentative_carryback_adjustment does not constitute a claim for credit or refund sec_1_6411-1 if such application is disallowed by the district_director or director of a service_center in whole or in part no suit may be maintained in any court for the recovery_of any_tax based on such application further the filing of an application_for a tentative_carryback_adjustment does not constitute the filing of a claim for credit or refund within the meaning of sec_6511 for purposes of determining whether a claim for credit or refund was filed prior to the expiration of the applicable_period of limitation id if the irs disallows the tentative_refund_claim in whole or in part the taxpayer may file a standard claim for credit or refund if that claim is disallowed the taxpayer may file a suit_for_refund sec_1_6411-3 turning to the instant case we do not believe an application_for tentative carryback such as form_1139 or form_1045 is a return for purposes of determining the amount of the accuracy-related_penalty for several reasons first with regard to income taxes the accuracy-related_penalty applies to an underpayment of income_tax imposed under subtitle a that is required to be shown on the return in this regard the regulations provide that a corporation subject_to taxation under subtitle a shall report its income_tax_liability imposed under subtitle a on form_1120 the application_for tentative carryback form is not the form prescribed in the regulations for a corporation to report income_tax imposed under subtitle a second the application_for tentative carryback form does not purport to be a return of income_tax imposed under subtitle a thus it does not satisfy one of the requirements necessary to constitute an income_tax return for purposes of sec_6011 in this regard we note that to determine whether a return had been filed for purposes of sec_6011 the tax_court in 82_tc_766 applied the following supreme court test which is used to determine whether a document is a return for purposes of beginning the period of limitations on assessment and collection there must be sufficient data to calculate tax_liability the document must purport to be a return there must be an honest and reasonable attempt to satisfy the requirements of tax law and the taxpayer must execute the return under penalties of perjury third the language of sec_1_6411-1 which concerns applications for tentative carryback indicates that the application_for tentative carryback is not the return on which is reported the income_tax imposed under subtitle a in this regard we note that sec_1 c states that the tentative carryback must be filed on or after the date on which the return is filed for the year of the net_operating_loss net_capital_loss or unused business_credit resulting in the carryback thus the language of sec_1 c suggests that an application_for tentative carryback is a document that is separate from a return fourth under sec_301_6402-3 a properly executed corporation or individual original return does constitute a claim_for_refund_or_credit within the meaning of sec_6402 and sec_6511 for the amount of the overpayment disclosed by such return if it contains a statement setting forth the amount determined as an overpayment and advises whether such amount shall be refunded to the taxpayer or shall be applied as a credit against the taxpayer’s estimated income_tax for the immediately succeeding tax_year however an application_for tentative carryback does not constitute a claim for credit or refund within the meaning of sec_6511 thus the application_for tentative carryback is a document that is different from the return form_1120 on which income_tax imposed under subtitle a is required to be reported by a corporation fifth form_1139 is merely an application_for tentative refund as noted its purpose is not to report the tax_liability imposed under subtitle a rather the primary purpose of form_1139 is to allow the corporate taxpayer to quickly obtain the money that it would otherwise be entitled we believe that if taxpayer received a credit refund or other payment as a result of a tentative_carryback_adjustment to year and year such amount should be treated as a rebate for purposes of determining the underpayment_of_tax for the those tax years see 78_tc_100 tax_refund resulting from carryback adjustment is a rebate under sec_6211 and 97_tc_704 a credit against unpaid taxes that is allowed as a result of a tentative_carryback_adjustment for a net_operating_loss under sec_6411 constitutes a rebate within the meaning of sec_6211 further if an underpayment results after consideration of the rebate stemming from the tentative_carryback_adjustment and any other applicable adjustment s the accuracy-related_penalty would apply to any portion of the underpayment attributable to conduct proscribed by sec_6662 eg negligence substantial_understatement etc see revrul_84_106 1984_2_cb_312 amplifying rev_rul 1953_2_cb_227 and revrul_60_215 1960_1_cb_642 if you have any further questions please call by thomas d moffitt senior technician reviewer income_tax and accounting branch
